Citation Nr: 1709936	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  13-35 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than October 1, 2010, for the award of a separate 10 percent rating for peripheral neuropathy of the right lower extremity. 

2.  Entitlement to an effective date earlier than October 1, 2010, for the award of a separate 10 percent rating for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:    Virginia Girard-Brady, Attorney-at-Law


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1949 to June 1952 and from March 1956 to November 1956.  He is the recipient of a Combat Infantryman's Badge and a Purple Heart.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from the February 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, which awarded separate 10 percent ratings for the right and left lower extremity peripheral neuropathy, with an effective date of October 1, 2010, for each.  The Veteran appealed the effective date assigned for each lower extremity.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The issue of entitlement to an increased rating for peripheral neuropathy of the left and right lower extremities was raised by the Veteran's representative in a July 2014 statement.  Further, the issues of service connection for bilateral hip and bilateral elbow disability were raised by the Veteran with the submission of a VA Form 21-526EZ in January 2017.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

On August 20, 2008, the Veteran submitted a claim for an increased rating for his cold injury residuals, which includes reports of leg pain consistent with that shown in the October 2010 VA examination report as symptoms of the peripheral neuropathy deemed a cold injury residual.  




CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 20, 2008, and no earlier, for the award of a separate 10 percent rating for peripheral neuropathy of the right lower extremity are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

2.  The criteria for an effective date of August 20, 2008, and no earlier, for the award of a separate 10 percent rating for peripheral neuropathy of the left lower extremity are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

As explained below, the determinative factor in this case is when the Veteran's claim was received.  Any notice sent or evidence received after the receipt of the claim would not establish the Veteran's entitlement to an earlier effective date for the award of separate ratings for the disabilities at issue.  Therefore, no further development is required before the Board decides this appeal.  Accordingly, the Board will address the merits of the Veteran's claims. 

General Legal Criteria: Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation and award of compensation will be the date of receipt of claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The general rule with respect to the effective date of an award of increased compensation is that the effective date of award, "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  The effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule applies, however, where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to date of receipt of the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC12-98 (1998).

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155 (2016).  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because this claim was initiated prior to that date, the former regulations apply.  
In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. §  3.157(b) (2014).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. §  3.157(b) (2014).

Rating Criteria:  Peripheral Neuropathy, Right and Left Lower Extremity

The Veteran's right and left lower extremity peripheral neuropathies were deemed to be separately compensable residuals of the service-connected right and left foot cold injuries, respectively.  Each lower extremity is assigned a 10 percent rating by analogy using Diagnostic Code 8599-8520.  The 10 percent rating is assigned for mild symptoms.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service connection for the Veteran's bilateral frozen foot residuals was originally granted in a November 1952 rating decision.  Following a December 2000 claim for an increased rating, the RO awarded a 30 percent rating for each foot in August 2002.  The June 2002 VA examination confirmed the Veteran's history of cold injury of the bilateral feet and noted existing residuals as hammertoes and peripheral neuropathy with degenerative changes.  The RO recognized the existence of peripheral neuropathy at that time, but found that separate ratings were not warranted as this was a part of the 30 percent ratings assigned.  The Veteran did not perfect an appeal, and the RO's August 2002 decision is final.

In a statement received on August 20, 2008, the Veteran reported a worsening in his feet, and also reported leg aches at night.  He reported having moved to Florida to be free from a climate that agitated his feet and legs.  The RO construed this as a claim for an increased rating for service-connected cold injuries of the feet, and in May 2009 issued a rating decision confirming and continuing the 30 percent ratings assigned for each.  The Veteran filed a notice of disagreement in July 2009.  Following the October Statement of the Case, the Veteran's representative submitted a statement in November 2009 noting the claim for leg pain and asking for all relevant regulations to be considered.  The Board then remanded the increased rating claims for a VA examination, particularly for an opinion to determine the etiology of any peripheral neuropathy present.  Following an October 1, 2010 VA examination, the February 2011 rating decision on appeal awarded separate 10 percent ratings for peripheral neuropathy of each lower extremity, effective the date of the examination.  The Veteran has perfected an appeal as to the effective date assigned.

Again, with respect to the effective date of an award of increased compensation, the effective date of the award, "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  The effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  In this case, the Veteran's claim for an increase was received on August 20, 2008, and the Veteran's separate peripheral neuropathy ratings were later assigned as a part of the underlying cold injury on appeal.  The peripheral neuropathy was shown in the evidentiary record as early as 2002; however, it was during the present claim for an increase that it was shown as severe enough for the compensable separate ratings.  The Veteran's statements in August 2008 describing his symptoms are consistent with those found at the time of the October 2010 VA examination.  Thus, resolving all doubt in the Veteran's favor, the Board finds that the evidence warranting the increase was present at the time of the August 20, 2008 claim.  As such, an August 20, 2008, effective date is warranted for both the right and left extremity peripheral neuropathy.  However, no effective date prior to August 20, 2008, is warranted.  38 U.S.C.A. § 5110(a).  

The Board recognizes the Veteran's representative's argument that a June 2002 effective date is warranted because the Veteran's peripheral neuropathy was present at that time.  As noted above, however, the RO determined the peripheral neuropathy symptoms were contemplated as a part of the respective 30 percent ratings assigned at that time.  The Veteran initiated, but did not perfect an appeal of  that determination, and made no subsequent allegation of worsening until 2008.  Thus, there is no basis for finding that an effective date in June 2002 is warranted.

The Board also recognizes that in August 2014 and January 2017 statements, the Veteran's representative highlighted the fact that the Veteran's cold injury residuals were assessed at an April 2008 VA cold injury examination.  The Board also recognizes that there are reports of leg pain and cramps found in the VA outpatient records dated before August 2008.  See April 2007 and July 2008 VA treatment records.  The Board has reviewed these treatment reports, and finds that they do not constitute informal claims for an increased rating under former 38 C.F.R. § 3.157(b), and thus do not serve as the basis for an award of an effective date earlier than August 20, 2008.  

Indeed, a report of examination or hospitalization considered to be an informal claim under former 38 C.F.R. §  3.157(b) should indicate that a veteran's service-connected disability has worsened since the time it was last evaluated.  Massie v. Shinseki, 25 Vet. App. 123, 134 (2011).  The April 2008 VA cold injury examination report showed pain in both feet with burning, worse in cold weather.  However, the examiner reported no history of decreased or lost sensation, and reflux and sensory examinations were noted as normal.  Peripheral pulses were also noted as normal.  Peripheral neuropathy was not noted or discussed within this examination report.  
In addition, although treatment records in April 2007 and August 2008 do note complains of leg pain and cramping, they make no suggestion that such are indicative of worsening cold injury symptoms.  Indeed, the Veteran's July 2008 complaints of calf pain were related to concerns of a "herniated disk" or "leg cellulitis risk."  

VA treatment records merely showing treatment are insufficient to constitute an informal claim for increased benefits under former 38 C.F.R. § 3.157(b).  As the Court stated in Massie v. Shinseki, 25 Vet. App. 123, 134 (2011), such an interpretation of 38 C.F.R. § 3.157(b) would produce an absurd result by unnecessarily burdening VA by requiring it to treat every such medical record as an informal claim for an increased disability rating.  Hence, the April 2008 VA cold injury examination (showing moderate cold injury residuals, without identifying any peripheral neuropathy symptoms), and VA treatment records in 2007 and 2008 (documenting generalized complaints of leg pain or cramping) do not constitute informal claims for an increased rating for the Veteran's cold injury disability under former 38 C.F.R. § 3.157(b).

In the same vein, the Board adds that it is not factually ascertainable from these reports that the Veteran's lower extremity peripheral neuropathy associated with cold injuries of the feet became so severe as to warrant the assignment of separate compensable ratings within the year prior to the Veteran's August 20, 2008 claim.  

It was not until the Veteran's suggested in an August 20, 2008 letter that a worsening of cold injury symptoms occurred, which ultimately resulted in the separate evaluations assigned for peripheral neuropathy in each lower extremity.  As such, an August 20, 2008, effective date, and no earlier, is warranted.






	(CONTINUED ON NEXT PAGE)
ORDER

An effective date of August 20, 2008, and no earlier, for the award of a separate 10 percent rating for peripheral neuropathy of the right lower extremity is granted. 

An effective date of August 20, 2008, and no earlier, for the award of a separate 10 percent rating for peripheral neuropathy of the left lower extremity is granted. 




____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


